The respective attorneys for the parties on this appeal from an order of the Supreme Court, Queens County, entered October 2,1975, have agreed, after a conference held in this court before Mr. Justice Gittleson on December 8, 1975, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect, which stipulation further provides that: "(1) the third decretal paragraph of the judgment of divorce in the above-captioned action, dated January 8, 1971, and entered in Queens County, be modified by deleting the first sentence thereof and substituting therefor the following: 'Ordered, adjudged and decreed that the plaintiff will pay to the defendant the sum of $262.50 on the 1st day of each month and $262.50 on the 15th day of each month, commencing on January 1, 1976, which $262.50 shall be allocated as follows: $150 for the support and maintenance of the defendant and $112.50 for the support and maintenance of Jan only’; (2) defendant waives any claim for arrears; (3) plaintiff will pay an attorney’s fee in the sum of $250 to defendant’s attorneys at said attorneys’ office on or before February 1, 1976.” In accordance with the foregoing, the appeal is deemed withdrawn, without costs; the judgment of divorce dated January 8, 1971 is modified in accordance with the stipulation. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.